LIVINGSTON V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-280-CR





REGINALD LIVINGSTON	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Reginald Livingston is attempting to appeal from his conviction for aggravated sexual assault of a child under fourteen.  Pursuant to a plea-bargain agreement, Appellant pleaded guilty to this offense, and the trial court sentenced him to twenty years’ confinement.  The trial court also certified that this is a plea-bargain case and that Appellant has no right of appeal. 

On July 18, 2005, we informed Appellant by letter that his appeal was subject to dismissal based on the trial court’s certification unless, by July 28, he filed a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 25.2(d), 44.3.  No response has been filed.  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P.
 25.2(d).





PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  August 25, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.